Title: From Thomas Jefferson to William Fitzhugh, 24 August 1790
From: Jefferson, Thomas
To: Fitzhugh, William



Dear Sir
New York Aug. 24. 1790.

Your bill for 250 dollars for the horse was yesterday presented by Messrs Ludlow & Gould and paid on sight.
The President leaves this the 30th. I shall set out within a day or two after him, but am incertain whether I shall strike off from Alexandria by Newgate, or go by the way of Fredericksburgh. If the latter, I shall surely have the pleasure to call and ask you how you do. Mr. Madison and I travel together.
Not knowing whether my servant Bob is in your neighborhood, I must ask the favor of you, if he be there, to direct him to be at Monticello by the 10th. or 12th. of September.
I believe I shall have occasion while in Virginia for a carriage horse, blood bay, of 4f. 10 or 4f. 11 I. high, finely formed, young, broke to the carriage, and of good dispositions. Should you know of such an one, I will thank you to drop me a line to remain at the post office of Alexandria, till called for. I gave £30. for the horse to which I want a better match, the one I mean to dismiss as being vicious. I would not chuse any engagement to be made till I am further decided in my mind. Pardon me, my dear Sir, for asking information of you in a line wherein you can have it and I cannot; & believe me to be with sincere esteem Your friend & servant,

Th: Jefferson

